



Exhibit 10.1




LENDER JOINDER AGREEMENT
This LENDER JOINDER AGREEMENT (this "Agreement"), dated as of May 20, 2016, to
the Credit Agreement (as defined below) is by and among THE PRIVATEBANK AND
TRUST COMPANY (the "New Lender"), INTL FCSTONE INC., a Delaware corporation (the
"Borrower") and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the "Administrative Agent") for the Lenders. Capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement (as defined below).
RECITALS
WHEREAS, the Borrower, the Guarantors party thereto, the Lenders party thereto
and the Administrative Agent entered into that certain Credit Agreement dated as
of September 20, 2013 (as amended and modified from time to time, the "Credit
Agreement");
WHEREAS, the Borrower has requested that the Aggregate Revolving Commitments be
increased by $15,000,000 (the “Increase”) such that the Aggregate Revolving
Commitments will be $220,000,000;
WHEREAS, the New Lender has agreed to provide a Revolving Commitment on the
terms and conditions set forth herein and to become a Lender under the Credit
Agreement in connection therewith.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
AGREEMENT
1.The above Recitals are hereby incorporated into this Agreement as if fully set
forth herein. Capitalized terms used, but not defined herein, shall have the
meanings ascribed to such terms in the Credit Agreement.
2.The New Lender hereby agrees to provide a Revolving Commitment in the amount
set forth on Annex A hereto and the initial Applicable Percentage of the New
Lender shall be as set forth therein. The existing Schedule 2.01 to the Credit
Agreement shall be deemed to be amended to include the information set forth on
Schedule 2.01 attached hereto.
3.The New Lender (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it meets the requirements to become a
Lender under Section 11.06(b)(iii) and (v) of the Credit Agreement, (iii) from
and after the date hereof, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 7.01 of the Credit
Agreement, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Agreement, (v) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement, and (vi) if it is a Foreign Lender, it
has delivered any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the New Lender;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.







--------------------------------------------------------------------------------





4.The Borrower agrees that, as of the date hereof, the New Lender shall (a) be a
party to the Credit Agreement and the other Loan Documents, (b) be a "Lender"
for all purposes of the Credit Agreement and the other Loan Documents, and (c)
have the rights and obligations of a Lender under the Credit Agreement and the
other Loan Documents. The Borrower hereby warrants and represents, for itself
and on behalf of other Loan Parties, to the Administrative Agent and the New
Lender that (a) the Borrower’s representations and warranties in Section 6.02
(Authorization; No Contravention) of the Credit Agreement, Section 6.03
(Governmental Authorization; Other Consents) of the Credit Agreement and Section
6.04 (Binding Effect) of the Credit Agreement are true and correct as to this
Agreement as of the date hereof; and (b) after giving effect to this Agreement,
(i) the representations and warranties set forth in Article VI of the Credit
Agreement are true and correct as of the date hereof unless they specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date; and (ii) no event has occurred and is continuing that
constitutes a Default. The Borrower agrees, for itself and on behalf of other
Loan Parties, that this Agreement does not impair, reduce or limit any of its or
their obligations under the Loan Documents.
5.The applicable address, facsimile number and electronic mail address of the
New Lender for purposes of Section 11.02 of the Credit Agreement are as set
forth in the New Lender’s Administrative Questionnaire delivered by the New
Lender to the Administrative Agent on or before the date hereof or to such other
address, facsimile number and electronic mail address as shall be designated by
the New Lender in a notice to the Administrative Agent.
6.This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by telecopier or other secure electronic format (.pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement.
8.This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
9.The Borrower agrees to reimburse the Administrative Agent for all reasonable
documented out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution and delivery of this Agreement,
including without limitation, its reasonable attorneys’ fees.
10.This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.
[remainder of page intentionally left blank]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.
NEW LENDER:                            THE PRIVATEBANK AND TRUST COMPANY,
as New Lender


By: /s/ Michael King
Name: Michael King
Title: Managing Director


BORROWER:                            INTL FCSTONE INC.,
a Delaware Corporation
                                
                    
By: /s/ Sean O'Connor
Name: Sean O'Connor
Title: CEO


By: /s/ William Dunaway
Name: Bill Dunaway
Title: CFO    




ACCEPTED AND AGREED:
BANK OF AMERICA, N.A.,
as Administrative Agent
By: /s/ Patrick Devitt    
Name: Patrick Devitt
Title: Vice President
BANK OF AMERICA, N.A.,
as L/C Issuer and Swing Line Lender
By: /s/ Michael D. Brannan    
Name: Michael D. Brannan
Title: Sr. Vice President





































--------------------------------------------------------------------------------





Annex A to
Lender Joinder Agreement








REVOLVING COMMITMENTS AND APPLICABLE PERCENTAGE


Lender
 
Revolving Commitment
 
Applicable Percentage
The PrivateBank and Trust Company
 
$15,000,000.00
 
6.818181818%

    
            



